Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 10/28/2022 overcome the following set forth in the previous Office Action:
The claims 1, 4-7, 13, 16-19 and 25 being rejected under 35 USC §102 or 103.
The claims 2, 14 and 43 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments and has withdrawn the rejections of claims 1, 4-7, 13, 16-19 and 25 under 35 USC §102 or 103 due to newly added claim limitations. However, this withdrawal of art rejections of claims 1, 4-7, 13, 16-19 and 25 is not due to applicant’s persuasive arguments or due to the innovativeness or non-obviousness of the amended claims but simply because the newly added claim limitations in the amended clams are so confusing that no claim interpretation can be reasonably provided for them at this time. This is similar to the treatment of the claims 2-3, 14-15 and 39-43 in the previous office action. As stated in the previous office action, “for claims 2-3, 14-15 and 39-43, no prosecution on merits can be rendered as their meanings are so confusing that no claim interpretation can be reasonably provided for them at this time.” Applicant has failed to resolve the 112(b) issues raised in the previous office action regarding all the claims and has amended the independent claims in such a way that no reasonable claim interpretations can be provided to them as to be discussed in the further detail in the following rejection section. As a result, no art rejections can be provided for them and their dependent claims at this time. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below. If applicant chooses to further the prosecution of the instant application, applicant is specifically requested to clarify the recited claim features as discussed in the following section regarding a frequency associated with a position in an image corresponding to a pixel or a frequency of a pixel as in the provided supporting paragraphs [0108-0109, 0121-0122, 0130, 0132-0133]. Furthermore, there are multiple possible interpretations of “pixel frequency” in the image processing art as evidenced in the prior art cited in the Conclusion section below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 13, 15-19, 25 and 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claim 1 recites newly added claim limitations of “identifying an image spatial frequency associated with a position in the first decomposed image corresponding to the specific pixel, determining a gain of the specific pixel based on the image spatial frequency associated with the position in the first decomposed image corresponding to the specific pixel and a frequency adjustment threshold associated with the first decomposed image, and determining an image spatial frequency associated with a same position corresponding to the specific pixel in a second decomposed image based on the gain of the specific pixel”. But description can be found in the specification regarding the subject matter. The amendment refers to the paragraphs [0095, 0108-0109, 0120-0123, 0130, 0132-0136] as the disclosure for this newly added subject matter. However, to a person having ordinary skill in the art at the time the invention was made, the paragraphs [0095, 0108-0109, 0120-0123, 0130, 0132-0136] neither provide express support nor convey in any reasonably clear way about the newly added limitations. 
More specifically, the paragraph [0095] at best may provide support for decomposing a luminance image by a wavelet transform decomposition to generate at least one decomposed image of high (spatial) frequency and a decomposed image of low (spatial) frequency, assuming that the “frequency” in [0095] can be interpreted as the “image spatial frequency”. It is noted that applicant has not provided any support nor made any arguments regarding the disclosure of “image spatial frequency”. Examiner has interpreted “pixel frequency” in the original claims as the “image spatial frequency” in claim 1, 13 and 25 simply to advance the prosecution for the purpose of compact prosecution. Applicant still bears responsibility to provide support for the newly added subject matters in the amended claims. Assuming that there is enough support to interpret the “frequency” in [0095] as the “image spatial frequency” as recited in the amended claims, [0095] at best discloses that the decomposed images may each have an image spatial frequency. The cited paragraphs [0095, 0108-0109, 0120-0123, 0130, 0132-0136] neither provide express support nor convey in any reasonably clear way about “an image spatial frequency associated with a position in the first decomposed image corresponding to the specific pixel” or “the image spatial frequency associated with the position in the first decomposed image corresponding to the specific pixel” or “an image spatial frequency associated with a same position corresponding to the specific pixel in a second decomposed image”.
Claims 13 and 25 have similar issues as claim 1.
All other claims depend on claims 1 and 13 without resolving the issues discussed above and are therefore rejected on the same ground as claims 1 and 13.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-7, 13, 15-19, 25 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amended claim 1 recites newly added claim limitations of “identifying an image spatial frequency associated with a position in the first decomposed image corresponding to the specific pixel, determining a gain of the specific pixel based on the image spatial frequency associated with the position in the first decomposed image corresponding to the specific pixel and a frequency adjustment threshold associated with the first decomposed image, and determining an image spatial frequency associated with a same position corresponding to the specific pixel in a second decomposed image based on the gain of the specific pixel”. However, it is unclear what these limitations mean. In particular, it is unclear what it means by an image spatial frequency associated with a position in an image corresponding to a pixel, as in the recited “an image spatial frequency associated with a position in the first decomposed image corresponding to the specific pixel” or “the image spatial frequency associated with the position in the first decomposed image corresponding to the specific pixel” or “an image spatial frequency associated with a same position corresponding to the specific pixel in a second decomposed image”. An image with a plurality of pixels located in different positions in the image may have spatial frequencies due to the variations of pixel values of the pixels at different locations. Also, a pixel in a video may have temporal frequencies. A single static pixel or a position of a pixel in an image is not varying in time or space and it is unclear what it means by an image spatial frequency associated with a position in the first decomposed image corresponding to the specific pixel” or “the image spatial frequency associated with the position in the first decomposed image corresponding to the specific pixel” or “an image spatial frequency associated with a same position corresponding to the specific pixel in a second decomposed image”.
In the previous office action, examiner has interpreted “pixel frequency” in the original claims as the “image spatial frequency” in claim 1, 13 and 25 simply to advance the prosecution for the purpose of compact prosecution. As stated in the previous office action, “for claims 2-3, 14-15 and 39-43, no prosecution on merits can be rendered as their meanings are so confusing that no claim interpretation can be reasonably provided for them at this time.” That degree of confusing stated in the previous office action is now added to the amended claim 1 with the newly recited subject matters as in the newly added claim limitations of “identifying an image spatial frequency associated with a position in the first decomposed image corresponding to the specific pixel, determining a gain of the specific pixel based on the image spatial frequency associated with the position in the first decomposed image corresponding to the specific pixel and a frequency adjustment threshold associated with the first decomposed image, and determining an image spatial frequency associated with a same position corresponding to the specific pixel in a second decomposed image based on the gain of the specific pixel”.
Claims 13 and 25 have similar issues as claim 1.
All other claims depend on claims 1 and 13 without resolving the issues discussed above and are therefore rejected on the same ground as claims 1 and 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Demi et al. (US 20040096106 A1): [0111] The apparatus is a device capable of implementing the whole class of filters according to the present invention. It can analyze in real time a continuous flow of images with resolution and frame-rate typical of a common video standard. Both the input video signal and the output signal are in digital format. For example, they can be a succession of 8 bit whole numbers representing 256 grey levels images. If the size of the images is 512.times.512 pixels and there are 25 photograms per second, then the pixels frequency, i.e. the data rate, is f.sub.p=512.times.512.t- imes.25=6.5536 MHz. (Here, the “pixel frequency” refers to temporal changes or time domain changes.) 
Yamagishi (US 20140093139 A1): [0148] … For example, the second image combining section 40 associates the respective pixels of the evaluation object image expressed by the evaluation object image data generated by the first image combining section 34 with the visibility level data for corresponding pixels in the frequency-decomposed images and the direction component images. In this regard, several pixels (for example, 2.times.2 pixels) of the evaluation object image may be represented as one pixel of the frequency-decomposed image depending on the spatial frequency. Therefore, in this case, one pixel of the frequency-decomposed image may be associated with corresponding several pixels of the evaluation object image. Hereinafter, the image obtained by the combination at the second image combining section 40 is referred to as a "final combined image". (This is another common association of a “frequency” with a “pixel”. Here the frequency is the “spatial frequency”. Each frequency-decomposed image has many pixels. A pixel can be located in a frequency-decomposed image with a spatial frequency.)
Mori (US 20040213457 A1): [0156] In addition, in the present exemplary embodiment, a clock frequency of a memory must be two times that of input image data. However, since an operating frequency of the memory is sufficiently high as compared to a pixel frequency at a general image rate, such a clock frequency is a small matter. (Here, the “pixel frequency” is associated with temporal changes or time domain changes.)
Stern et al. (US 20080310714 A1): [0036] FIG. 5a depicts a sample histogram wherein the present invention implements a horizontal plateau 84 across the histogram bins. The horizontal plateau 84 allows for conventional plateau equalization known in the art, wherein the bins are clipped at the plateau 84 (i.e., pixel frequencies above the plateau 84 are brought down to the plateau 84, as illustrated by the shaded portions of the bins in FIG. 5a). Advantageously, the enhanced AGC functionality of the present invention could also be applied once an output image is generated using the clipped histogram, to provide additional enhancement, regardless of the type of histogram plateau implemented by the present invention. (Here, “pixel frequencies” refer to numbers of pixels in histogram bins.)
 Sasaki et al. (US 20150348238 A1): [0033] FIG. 24 is a diagram showing an example of a pixel frequency of RGB in a shift reproduction image. (Here, “a pixel frequency” is associated with a histogram.)

    PNG
    media_image1.png
    303
    475
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669